Fourth Court of Appeals
                                        San Antonio, Texas
                                               JUDGMENT
                               Nos. 04-13-00192-CV & 04-13-00193-CV

    THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.

                          From the Probate Court No. 1, Bexar County, Texas
                          Trial Court Nos. 2013-MH-0591 & 2013-MH-0659
                          Honorable Polly Jackson Spencer, 1 Judge Presiding

         BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

        SIGNED May 14, 2014.


                                                         _____________________________
                                                         Rebeca C. Martinez, Justice




1
 The Honorable Oscar Kazen presided over the hearing and verbally made the rulings on the underlying applications.
The Honorable Polly Jackson Spencer signed the written orders.